                               1 COHELAN KHOURY & SINGER
                               2 Michael D. Singer (SBN 115301)
                                 msinger@ckslaw.com
                               3 J. Jason Hill (SBN 179630)
                               4 jhill@ckslaw.com                                              JS-6
                                 Kristina De La Rosa (SBN 279821)
                               5 kdelarosa@ckslaw.com
                               6 605 C Street, Suite 200
                                 San Diego, CA 92101
                               7 Tele.: (619) 595-3001/Fax: (619) 595-3000
                               8
                                   LAW OFFICES OF SAHAG MAJARIAN II
                               9   Sahag Majarian, II (SBN 146621)
                              10   sahagii@aol.com
                                   18250 Ventura Blvd.
                              11   Tarzana, CA 91356
                              12   Tele.: (818) 609-0807/Fax: (818) 609-0892
COHELAN KHOURY & SINGER
    605 C Street, Suite 200




                              13 Attorneys for Plaintiff BENJAMIN PEDERSON
  San Diego, CA 92101




                              14 individually and on behalf of others similarly situated
                              15               UNITED STATES DISTRICT COURT FOR THE

                              16       CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

                              17 BENJAMIN PEDERSON, individually        )   CASE NO. 5:19-cv-00827 JGB (SPx)
                              18 and on behalf of himself and others    )
                                 similarly situated,                    )   CLASS ACTION
                              19                                        )
                                               Plaintiff,
                              20       vs.                              )   ORDER DISMISSING ENTIRE
                                                                        )   ACTION
                              21                                        )
                                   ADP, LLC; a California Limited
                              22   Liability Company; ADP PAYROLL )
                                   SERVICES, INC., a Delaware           )
                              23                                        )
                                   Corporation; AUTOMATIC DATA
                              24   PROCESSING, INC., a Delaware         )   Complaint filed:   May 2, 2019
                              25   Corporation; and DOES 1 through 100, )   Trial Date:        Not set
                                   inclusive,                           )
                              26                                        )
                                               Defendants.              )
                              27                                        )
                              28                                        )

                                   ORDER DISMISSING ENTIRE ACTION                      CASE NO. 5:19-CV-00827 JGB (SPX)
                               1         Having read and considered the Parties Joint Stipulation for an Order of
                               2 Dismissal, and finding good cause, the Court GRANTS the Stipulation and orders
                               3 that:
                               4         1.    The individual claims of Plaintiff BENJAMIN PEDERSON against
                               5 Defendants ADP, LLC; ADP PAYROLL SERVICES, INC.; and AUTOMATIC
                               6 DATA PROCESSING, INC. are dismissed in their entirety without prejudice.
                               7         2.    All claims as to the putative class against Defendants ADP, LLC;
                               8 ADP PAYROLL SERVICES, INC.; and AUTOMATIC DATA PROCESSING,
                               9 INC. are dismissed in their entirety without prejudice.
                              10         3.    Each Party shall bear its own costs and fees.
                              11
                              12 IT IS SO ORDERED.
COHELAN KHOURY & SINGER
    605 C Street, Suite 200




                              13
  San Diego, CA 92101




                              14 Dated: August 20, 2019
                                                                                Thhe H
                                                                                The  Honorable
                                                                                       onorable Jesus G. Bernal
                              15
                                                                                United
                                                                                Unnited States District Judge
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28

                                                                          -1-
                                   ORDER DISMISSING ENTIRE ACTION                          CASE NO. 5:19-CV-00827 JGB (SPX)
